Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 3 there is a “)” after the word “end”. There is no open parenthesis.  Appropriate correction is required.
Claim 13 is objected to because the limitation “wherein the internal surface of the nib receiving part cooperates with the micro-reliefs so as to form a plurality of spaces between the nib and the nib receiving part” in lines 7-9 merely repeats the limitation “whereby the internal surface of the nib receiving part cooperates with the micro-reliefs of the external surface of the nib so as to form a plurality of spaces between the nib and the nib receiving part” recited in lines 2-4 of claim 13. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19 recites “wherein the nib receiving part comprises one or more axial abutment element of the nib into the nib receiving part”. It is unclear how the nib receiving part comprises a portion of the nib.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 12, 13 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kehne (WO 2014/176092).
Regarding claim 1, Kehne discloses a nib (10) for a valve-free free ink writing felt pen comprising a first end configured to deliver ink to a writing support and a second end, opposite the first end, configured to be inserted in a nib receiving part of the valve-free free ink writing felt pen, the first end and the second end defining an axial direction of the nib, the nib having an external surface (20) configured to cooperate with an internal surface of the nib receiving part to act as a baffle (vents 20 can 
It is noted that this claim is directed to a nib, and does not include a pen.
It is also noted that “act as a baffle” is interpreted in light of paragraph 0004 of the originally filed specification that “Baffles allow the ink to flow without leaking and air exchange to ensure air balance between the inside of ink tank and the atmosphere outside the ink tank.”
Regarding claim 2, Kehne discloses the nib according to claim 1, wherein the external surface presents ‘micro-reliefs’ (20) configured to act as a baffle, whereby the internal surface of the nib receiving part cooperates with the micro-reliefs of the external surface of the nib so as to form a plurality of spaces between the nib and the nib receiving part, more specifically the plurality of spaces allowing the free ink to flow from the free ink tank without leaking and air exchange to ensure air balance between the inside of free ink tank and the atmosphere outside the free ink tank.
Regarding claim 4, Kehne discloses the nib according to claim 1, wherein the nib comprises a plurality of sections having different diameters and connected to one another by flared sections (shown in Fig. 5), each section being capable of cooperate with the nib receiving part so as to form an annular space, the plurality of annular spaces being configured to act as baffle.
Regarding claim 5, Kehne discloses the nib according to claim 1, wherein the nib is a sintered powder nib (¶0028).
Regarding claim 12, Kehne discloses a valve-free free ink writing felt pen (24) comprising a free ink tank (28), a nib receiving part (22) and a nib (10) according to claim 1, the nib receiving part having an internal surface (32) cooperating with the external surface of the nib to allow intake of air from the 
Regarding claim 13, Kehne discloses the pen according to claim 12, wherein the external surface presents micro-reliefs configured to act as a baffle, whereby the internal surface of the nib receiving part cooperates with the micro-reliefs of the external surface of the nib so as to form a plurality of spaces (between 32 and 20) between the nib and the nib receiving part, more specifically the plurality of spaces allowing the free ink to flow from the free ink tank without leaking and air exchange to ensure air balance between the inside of free ink tank and the atmosphere outside the free ink tank (because reliefs 20 act as vents), wherein the internal surface of the nib receiving part cooperates with the micro-reliefs so as to form a plurality of spaces between the nib and the nib receiving part, the plurality of spaces being configured to act as baffle.
Regarding claim 19 as best understood, Kehne discloses the pen according to any of claim 12, wherein the nib receiving part comprises one or more axial abutment element of the nib into the nib receiving part (the rear end of groove 32 is an axial abutment element that contacts the rear of the nib).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kehne.

Kehne is silent as to the size of the space between the nib and the nib holder, but does teach that the grooves 20 are sized to be a vent.
Kehne discloses that the size of the grooves needs to be optimized to act as a “vent”.  As seen in Kehne, the size of the grooves is disclosed to be a result effective variable in that it affects the ability to vent air into the reservoir.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Kehne by making the space be between 20 μm to 2 mm, inclusive, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 14, Kehne teaches the pen according to claim 13, wherein the dimension of the spaces being equal to or greater than 20 μm and equal to or smaller than 2 mm. 
Kehne is silent as to the size of the space between the nib and the nib holder, but does teach that the grooves 20 are sized to be a vent.
Kehne discloses that the size of the grooves needs to be optimized to act as a “vent”.  As seen in Kehne, the size of the grooves is disclosed to be a result effective variable in that it affects the ability to vent air into the reservoir.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Kehne by making the space be between 20 μm to 2 mm, inclusive, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 15, Kehne teaches the e pen according to claim 14, wherein the nib is a sintered powder nib (Kehne, ¶0028) and the spaces have a dimension, measured in a radial direction perpendicular to the axial direction.
Kehne does not teach that the dimension of the space is equal to or greater than 105 % time the diameter of the powder.
Kehne is silent as to the size of the space between the nib and the nib holder, but does teach that the grooves 20 are sized to be a vent.
Kehne discloses that the size of the grooves needs to be optimized to act as a “vent”.  As seen in Kehne, the size of the grooves is disclosed to be a result effective variable in that it affects the ability to vent air into the reservoir.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Kehne by making the space be at least 105% times the diameter of the powder as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kehne as applied to claims 1 above, and further in view of Okamoto (EP 2889153).
Regarding claim 6, Kehne teaches the nib according to claim 5, but does not teach that the sintered powder nib comprises polypropylene or polyethylene.
Okamoto teaches a sintered powder nib comprising polyethylene (¶0017).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the nib of Kehne a sintered powder nib comprising .
Claim(s) 7-9 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kehne as applied to claims 1 and 14 above, and further in view of Suzuki (US 4838723).
Regarding claim 7, Kehne teaches the nib according to claim 1, but does not teach that the nib comprises fibers agglomerated by a resin.
Suzuki teaches a nib that comprises fibers (21) agglomerated by a resin (22).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have formed the nib of Kehne out of fibers agglomerated by a resin as taught by Suzuki, wherein doing so would merely be a matter of selecting a known material suitable for use as a nib.
Regarding claim 8, the combination of Kehne and Suzuki teaches the nib according to claim 7, wherein the fibers present a diameter between 10 μm and 200 μm (Suzuki, col. 4, ll. 50-62 teaches fibers of 7 denier or less; denier is mass in grams per 9000 m length of fiber; using 1.15g/cm3 as the density of polyamide this equals an average fiber diameter of about 30 μm).
Regarding claim 9, the combination of Kehne and Suzuki teaches the nib according to claim 7, wherein the fibers comprise polyester, acrylic, polyamide or polyacrylonitrile (Suzuki, polyamide fibers, col. 3, ll. 8-15) and the resin comprises polyurethane or urea aminoplast (Suzuki, polyurethane, col. 3, line 66 to col. 4, line 4).
Regarding claim 16, Kehne teaches the pen according to claim 14, but does not teach that the nib comprises fibers agglomerated by a resin and the spaces have a dimension, measured in a radial direction perpendicular to the axial direction, equal to or greater than 105 % time the diameter of the fibers.
Suzuki teaches a nib that comprises fibers (21) agglomerated by a resin (22).

Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have formed the nib of Kehne out of fibers agglomerated by a resin as taught by Suzuki, wherein doing so would merely be a matter of selecting a known material suitable for use as a nib.
Kehne discloses that the size of the grooves needs to be optimized to act as a “vent”.  As seen in Kehne, the size of the grooves is disclosed to be a result effective variable in that it affects the ability to vent air into the reservoir.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Kehne by making the space be at least 105% times the diameter of the fibers as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 17, the combination of Kehne and Suzuki teaches the pen according to claim 16, wherein the fibers present a diameter between 10 μm and 200 μm (Suzuki, col. 4, ll. 50-62 teaches fibers of 7 denier or less; denier is mass in grams per 9000 m length of fiber; using 1.15g/cm3 as the density of polyamide this equals an average fiber diameter of about 30 μm).
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kehne as applied to claim 1 above, and further in view of Nakajima (US 10336129).
Regarding claim 10, Kehne teaches the nib according to claim 1, but does not teach that the nib is an extruded nib.
Nakajima teaches a nib that is an extruded nib (col. 8, ll. 5-8).

Regarding claim 11, the combination of Kehne and Nakajima teaches the nib according to claim 10, wherein the extruded nib comprises polyacetal, polypropylene or polyethylene (Nakajima, polyacetal, col. 8, ll. 5-8).

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Nos. 3421823 and 4749618 are cited as being directed to the state of the art of nibs with reliefs formed thereon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY S OLIVER/Examiner, Art Unit 3754

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754